Exhibit 10.2

[Insert Dealer Name]

[Insert Dealer Address]

[        ], 2014

 

To: Red Hat, Inc.

100 East Davie Street

Raleigh, North Carolina 27601

Attention: Chief Financial Officer

Telephone No.: (919) 754-4950

Facsimile No.: [            ]

 

Re: [Base][Additional] Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Red Hat, Inc. (“Company”) to
[            ] (“Dealer”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.     This Confirmation evidences a complete and binding agreement between
Dealer and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2.     The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms.

 

Trade Date:

   [        ], 2014

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.



--------------------------------------------------------------------------------

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer

Shares:

   The common stock of Company, par value USD 0.0001 per Share (Exchange symbol
“RHT”)

Number of Warrants:

   [            ]1. For the avoidance of doubt, the Number of Warrants shall be
reduced by any Warrants exercised or deemed exercised hereunder. In no event
will the Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD [            ]

Premium:

   USD [            ]

Premium Payment Date:

   [        ], 2014

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

 

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 80th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date and (ii) if the Daily
Number of Warrants for such Disrupted Day is not reduced to zero, determine the
Settlement Price for such Disrupted Day based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if such Expiration Date
has not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following

 

1 

To be equal to (A) for the Base Warrant Confirmation, (i) the number of
Convertible Notes initially issued on the closing date for the Convertible Notes
multiplied by (ii) the initial Conversion Rate multiplied by (iii) the
applicable percentage, and (B) for the Additional Warrant Confirmation, (i) the
number of additional Convertible Notes multiplied by (ii) the initial Conversion
Rate multiplied by (iii) the applicable percentage.

 

2



--------------------------------------------------------------------------------

   the last scheduled Expiration Date under the Transaction, the Calculation
Agent shall have the right to declare such Scheduled Trading Day to be the final
Expiration Date and, in such case, the Calculation Agent shall determine its
good faith estimate of the fair market value for the Shares as of the Valuation
Time on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading
Day, as the Calculation Agent shall determine using commercially reasonable
means. Any Scheduled Trading Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof, then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full.

First Expiration Date:

   [        ], [2019/2020] (or if such day is not a Scheduled Trading Day, the
next following Scheduled Trading Day), subject to “Market Disruption Event”
below.

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clauses (ii) and (iii) in their entirety with “(ii) an Exchange Disruption or
(iii) an Early Closure, in each case, that the Calculation Agent determines is
material.”    Section 6.3(d) of the Equity Definitions is hereby amended by
deleting the remainder of the provision following the words “Scheduled Closing
Time” in the fourth line thereof.

Valuation Terms.

 

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date

Settlement Terms.

 

Settlement Method Election:

   Applicable; provided that (i) references to “Physical Settlement” in Section
7.1 of the Equity Definitions shall be replaced by references to “Net Share
Settlement”;

 

3



--------------------------------------------------------------------------------

   (ii) Company may elect Cash Settlement only if Company represents and
warrants to Dealer in writing on the date of such election that (A) Company is
not in possession of any material non-public information regarding Company or
the Shares, (B) Company is electing Cash Settlement in good faith and not as
part of a plan or scheme to evade compliance with the federal securities laws,
and (C) the assets of Company at their fair valuation exceed the liabilities of
Company (including contingent liabilities), the capital of Company is adequate
to conduct the business of Company, and Company has the ability to pay its debts
and obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature; and
(iii) the same election of settlement method shall apply to all Expiration Dates
hereunder.

Electing Party:

   Company

Settlement Method Election Date:

   The third Scheduled Trading Day immediately preceding the first Expiration
Date.

Default Settlement Method:

   Net Share Settlement

Net Share Settlement:

   If Net Share Settlement is applicable, on the relevant Settlement Date,
Company shall deliver to Dealer a number of Shares equal to the Share Delivery
Quantity for such Settlement Date to the account specified herein free of
payment through the Clearance System and Company shall pay to Dealer any
Fractional Share Amount. Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.

Cash Settlement:

   If Cash Settlement is applicable, on the relevant Settlement Date, Company
shall pay to Dealer an amount of cash in USD equal to the Net Share Settlement
Amount for such Settlement Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date,
divided by the Settlement Price on the Valuation Date for such Settlement Date,
rounded down to the nearest whole number.    Section 9.7 of the Equity
Definitions is hereby amended by (i) replacing the words “Number of Shares to be
Delivered” with the words “Share Delivery Quantity” in the second and third
lines thereof and (ii) deleting the parenthetical in clause (a) thereof.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

4



--------------------------------------------------------------------------------

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “RHT <equity>
AQR” (or any successor thereto) in respect of the period from the scheduled
opening time of the Exchange to the Scheduled Closing Time on such Valuation
Date (or if such volume-weighted average price is unavailable, the market value
of one Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the otherwise applicable Daily Number of
Warrants, as described above, then the Settlement Price for the relevant
Valuation Date shall be the volume-weighted average price per Share on such
Valuation Date on the Exchange, as determined by the Calculation Agent based on
such sources as it deems appropriate using a volume-weighted methodology, for
the portion of such Valuation Date for which the Calculation Agent determines
there is no Market Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof; provided that Section 9.4 of the Equity Definitions is
hereby amended by (i) inserting the words “or cash” immediately following the
word “Shares” in the first line thereof and (ii) inserting the words “for the
Shares” immediately following the words “Settlement Cycle” in the second line
thereof.

Other Applicable Provisions:

   If Net Share Settlement is applicable, the provisions of Sections 9.1(c),
9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be applicable, except
that all references in such provisions to “Physically-settled” shall be read as
references to “Net Share Settled.” “Net Share Settled” in relation to any
Warrant means that Net Share Settlement is applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws, except as described in Section 9(m)
hereof.

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Method of Adjustment:

   Calculation Agent Adjustment; provided that the parties hereto agree that
neither open market Share repurchases at prevailing market prices nor Share
repurchases in privately negotiated transactions entered into pursuant to

 

5



--------------------------------------------------------------------------------

   that certain Master Confirmation relating to Accelerated Stock Buybacks, to
be dated as of October 1, 2014, between Company and Goldman, Sachs & Co., and
the first Supplemental Confirmation related thereto shall be considered
Potential Adjustment Events. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants, the Warrant Entitlement and the
Expiration Dates. Notwithstanding the foregoing, any cash dividends or
distributions on the Shares, whether or not extraordinary, shall be governed by
Section 9(f) of this Confirmation in lieu of Article 10 or Section 11.2(c) of
the Equity Definitions.

Extraordinary Events applicable to the Transaction:

 

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person that is a corporation organized under the laws of the United States, any
State thereof or the District of Columbia that either (1) becomes the Company
under the Transaction following such Merger Event or Tender Offer or (2) wholly
owns the Company under the Transaction following such Merger Event or Tender
Offer (which Company is a corporation that is organized under the laws of the
United States, any State thereof or the District of Columbia) and fully and
unconditionally guarantees the obligations of Company under the Transaction”.

Consequence of Merger Events:

 

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, the provisions
of Section 12.2 of the Equity Definitions will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Modified Calculation
Agent Adjustment for all or any portion of the Transaction

 

6



--------------------------------------------------------------------------------

Consequence of Tender Offers:

 

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof; and provided
further that if an event occurs that constitutes both a Tender Offer under
Section 12.1(d) of the Equity Definitions and Additional Termination Event under
Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its commercially
reasonable judgment, whether the provisions of Section 12.3 of the Equity
Definitions or Section 9(h)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Announcement Event:

   If an Announcement Date occurs in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein), Tender
Offer or a transaction or event or series of transactions or events that, if
completed, would lead to a Merger Event or Tender Offer (including, for the
avoidance of doubt, the public announcement by Company of an intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that may include, a Merger Event or Tender Offer) (such occurrence,
an “Announcement Event”), then at one or more times on or prior to the earliest
of the Expiration Date, Early Termination Date or other date of cancellation
(each, an “Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time, including, without limitation, if applicable, the period
from the Announcement Event to the relevant Announcement Event Adjustment Date).
If the Calculation Agent determines that such economic effect on any Warrant is
material, then on the relevant Announcement Event Adjustment Date for such
Warrant, the Calculation Agent may make such adjustment to the exercise,
settlement, payment or any other terms of such Warrant as the Calculation Agent
determines appropriate to account for such economic effect, which adjustment
shall be effective immediately prior to the exercise, termination or
cancellation of such Warrant, as the case may be.

 

7



--------------------------------------------------------------------------------

Announcement Date:

   The definition of “Announcement Date” in Section 12.1(l) of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, (iv) inserting the words “by (x) Company or any
acquirer in, or other contemplated party to, the relevant transaction, (y) the
board of directors of Company or any such acquirer or contemplated party, or (z)
any advisor to or agent of Company or any such acquirer or other contemplated
party” after the word “announcement” in the second and the fourth lines thereof
and (v) inserting the word “potential” following the words “in the case of a” at
the beginning of clauses (i) and (ii) therein.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

 

Change in Law:

   Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions
is hereby amended by (a) adding in the last line after “on its tax position)”
the following: “; provided that such party has undertaken, and was unable after
using commercially reasonable efforts, to utilize alternative Hedge Positions on
commercially reasonable pricing terms, as long as (i) it would not violate any
applicable law, rule, regulation or policy of such party to hold, acquire or
dispose of such alternative Hedge Positions or Shares, (ii) such party would not
incur a materially increased cost in performing its obligations under such
Transaction or entering into and performing such alternative Hedge Positions
(including, without limitation, due to any tax, duty, expense or fee, or any
increase in tax liability, decrease in tax benefit or other adverse effect on
its tax position) , (iii) such party would not suffer a material penalty,
injunction, non-financial burden, reputational harm or other material adverse
consequence or incur any material administrative or

 

8



--------------------------------------------------------------------------------

   operational burden, in doing so and (iv) such party would not, in doing so,
be required to take any action that is contrary to the intent of the law or
regulation that is subject to the Change in Law” and (b) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute),” and (ii) Section 12.9(a)(ii)(X) of the Equity
Definitions is hereby amended by replacing the word “Shares” with the phrase
“Hedge Positions”.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)     Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting after the word “necessary” in the third line thereof the words “in
its reasonable discretion”, (b) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (c) inserting the following two phrases at the end of such
Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)    Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Loss of Stock Borrow:

   Applicable

Maximum Stock Loan Rate:

   100 basis points

Increased Cost of Stock Borrow:

   Applicable

Initial Stock Loan Rate:

   25 basis points

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer; provided that following any
determination or calculation by the Determining Party hereunder, upon a written
request from either party, the Determining Party will promptly (but in

 

9



--------------------------------------------------------------------------------

   any event within three Scheduled Trading Days) provide to such party a
statement displaying in reasonable detail the basis for such determination or
calculation (including, without limitation, any quotes, market data or
information from internal or external sources and any assumptions used in making
such determination or calculation) as the case may be (it being understood that
the Determining Party shall not be required to disclose any proprietary models
or information or confidential models or information used by it in connection
with such determination or calculation, as the case may be).

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer unless an Event of Default of the type specified in Section 5(a)(vii)
of the Agreement has occurred and is continuing under the Agreement with respect
to which Dealer is the Defaulting Party, in which case Company shall have the
right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to replace Dealer as Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent. All calculations
and determinations by the Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder (including for the avoidance for doubt, any
determination by the Calculation Agent of any adjustment to the terms of the
Transaction pursuant to the proviso under the provision opposite the caption
“Method of Adjustment” in Section 3 above), upon a written request from either
party, the Calculation Agent will promptly (but in any event within three
Scheduled Trading Days) provide to such party a statement displaying in
reasonable detail the basis for such determination or calculation (including,
without limitation, any quotations, market data or information from internal or
external sources and any assumptions used in making such determination or
calculation), as the case may be (it being understood that the Calculation Agent
shall not be required to disclose any proprietary models or information or
confidential models or information used by it in connection with such
determination or calculation, as the case may be).

 

5. Account Details.

 

  (a) Account for payments to Company:

 

Bank:       ABA#:       SWIFT:       Acct Name:       Acct No.:      

 

10



--------------------------------------------------------------------------------

Account for delivery of Shares from Company:

To be provided by Company.

 

  (b) Account for payments to Dealer:

 

Bank:    [            ]       [            ]       [            ]    ABA#:   
[            ]    SWIFT:    [            ]    Acct Name:    [            ]   
Acct No.:    [            ]   

Account for delivery of Shares to Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [            ]

[            ]

[            ]

[            ]

 

7. Notices.

 

(a) Address for notices or communications to Company:

 

  To: Red Hat, Inc.
100 East Davie Street
Raleigh, North Carolina 27601

  Attention: Chief Financial Officer

  Telephone: (919) 754-4950

  Facsimile: [            ]

 

  With a copy to: General Counsel

  Telephone: (919) 754-4950

  Facsimile: [            ]

 

  (b) Address for notices or communications to Dealer:

 

  To: [            ]
[            ]
[            ]

  Attention: [            ]

  Telephone: [            ]

  Facsimile: [            ]

  Email: [            ]

 

11



--------------------------------------------------------------------------------

  With a copy to: [            ]
[            ]
[            ]

  Attention: [            ]

  Telephone: [            ]

  Facsimile: [            ]

  Email: [            ]

 

8. Representations, Warranties and Agreements of Company.

 

  (a) Company hereby represents and warrants to Dealer that each of the
representations and warranties of Company set forth in Section [1] of the
Purchase Agreement (the “Purchase Agreement”), dated as of October 1, 2014,
between Company and Morgan Stanley & Co. LLC, as representative of the Initial
Purchasers (the “Initial Purchasers”) party thereto, is true and correct and is
hereby deemed to be repeated to Dealer as if set forth herein. Company hereby
further represents and warrants to Dealer on the date hereof, on and as of the
Premium Payment Date and, in the case of the representations in
Section 8(a)(iv), at all times until termination of the Transaction, that:

 

  (i) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

  (ii) Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Company hereunder will conflict with
or result in a breach of (i) the certificate of incorporation or by-laws (or any
equivalent documents) of Company, or (ii) any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or (iii) any agreement or instrument filed as an exhibit to Company’s
Annual Report on Form 10-K for the year ended February 28, 2014, as updated by
any subsequent filings, to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument other than, in
the case of clause (iii), any such conflict, breach, default or lien that would
not have a material adverse effect on Company’s ability to perform its
obligations under the Transaction.

 

  (iii) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (iv) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

12



--------------------------------------------------------------------------------

  (v) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company”, as such
term is defined in the Investment Company Act of 1940, as amended.

 

  (vi) Company is an “eligible contract participant”, as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended.

 

  (vii) Company is not, on the date hereof, in possession of any material
non-public information with respect to Company or the Shares.

 

  (viii) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (ix) Company (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

  (x) (A) The assets of Company at their fair valuation exceed the liabilities
of Company, including contingent liabilities, (B) the capital of Company is
adequate to conduct the business of Company and (C) Company has the ability to
pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature.

 

  (xi) Company understands that notwithstanding any other relationship between
Company and Dealer and its affiliates, in connection with the Transaction and
any other over-the-counter derivative transactions between Company and Dealer or
its affiliates, Dealer or its affiliate is acting as principal and is not a
fiduciary or advisor in respect of any such transaction, including any entry,
exercise, amendment, unwind or termination thereof.

 

  (b) On or prior to the Premium Payment Date, the Warrant Shares shall be
approved for listing on the Exchange, subject to official notice of issuance.

 

  (c) During the period beginning on, and including, the first Expiration Date
and ending on, and including, the last Expiration Date (the “Settlement Period”)
and on any other Exercise Date, neither Company nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 (“Rule 10b-18”) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall directly
or indirectly (including, without limitation, by means of any cash-settled or
other derivative instrument) purchase, offer to purchase, place any bid or limit
order that would effect a purchase of, or commence any tender offer relating to,
any Shares (or an equivalent interest, including a unit of beneficial interest
in a trust or limited partnership or a depository share) or any security
convertible into or exchangeable or exercisable for Shares, except through
Dealer.

 

  (d)

Company agrees that it (i) will not during the Settlement Period make, or permit
to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares; (ii) shall promptly (but
in any event prior to the next opening of the regular trading session on the
Exchange) notify Dealer following any such announcement that such announcement
has been made; and (iii) shall promptly (but in any event prior to the next
opening of the regular trading session on the Exchange) provide Dealer with
written notice specifying (A) Company’s average

 

13



--------------------------------------------------------------------------------

  daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full
calendar months immediately preceding the announcement date that were not
effected through Dealer or its affiliates and (B) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Company to Dealer that such information
is true and correct. In addition, Company shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

 

9. Other Provisions.

 

  (a) Opinions, Board Resolutions and Listing of Warrant Shares. Company shall
deliver to Dealer an opinion of counsel, dated as of the Premium Payment Date,
with respect to the matters set forth in Sections 8(a)(i) through (iv) of this
Confirmation. Prior to the Trade Date, Company shall deliver to Dealer a
resolution of Company’s board of directors authorizing the Transaction, and such
other certificate or certificates as Dealer shall reasonable request. On or
prior to the Premium Payment Date, Company shall deliver to Dealer evidence that
listing of the Warrant Shares has been approved by the Exchange, subject to
official notice of issuance. Delivery of such opinion, resolution, evidence and
(if applicable) certificate(s), as the case may be, to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b) Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than [            ]2 million (in the case of the first such notice) or
(ii) thereafter more than [            ]3 million less than the number of Shares
included in the immediately preceding Repurchase Notice. Company agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all
commercially reasonable losses (including losses relating to Dealer’s
commercially reasonable hedging activities as a consequence of becoming, or of
the risk of becoming, a Section 16 “insider”, including without limitation, any
forbearance from hedging activities or cessation of hedging activities and any
losses in connection therewith with respect to the Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person actually may become subject
to, as a result of Company’s failure to provide Dealer with a Repurchase Notice
on the day and in the manner specified in this paragraph, and to reimburse,
within 30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Company shall not be liable for any settlement of
any proceeding effected without its written consent, but if

 

2  To be the number of Shares outstanding that would cause Dealer’s current
position in the Warrants (including the number of Warrants if the greenshoe is
exercised in full, and any Shares under pre-existing warrant transactions with
Company) to increase by 1.0%. In the case of multiple Dealers, to be determined
with respect to Dealer with highest Applicable Percentage.

3 

To be the number of Shares outstanding that, if repurchased, would cause
Dealer’s current position in the Warrants (including the number of Warrants if
the greenshoe is exercised in full, and any Shares under pre-existing warrant
transactions with Company) to increase by a further 1.0% from the threshold for
the first Repurchase Notice. In the case of multiple Dealers, to be determined
with respect to Dealer with highest Applicable Percentage.

 

14



--------------------------------------------------------------------------------

  settled with such consent or if there be a final judgment for the plaintiff,
Company agrees to indemnify any Indemnified Person from and against any
reasonable loss or liability by reason of such settlement or judgment. Company
shall not, without the prior written consent of the Indemnified Person, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity, provided that in no event shall Company be responsible hereunder for
any fees and expenses of more than one counsel (in addition to any local
counsel) for all Indemnified Persons in connection with any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand in the same jurisdiction. The indemnity and contribution agreements
contained in this paragraph shall remain operative and in full force and effect
regardless of the termination of the Transaction. Notwithstanding the foregoing,
Company shall not be liable for any losses, claims, damages or liabilities (or
expenses relating thereto) of any Indemnified Person that result from the bad
faith, gross negligence, willful misconduct, breach or fraud of such Indemnified
Person.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M (“Regulation M”) under the Exchange Act, of
any securities of Company, other than a distribution meeting the requirements of
the exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Company shall not, until the second Scheduled Trading Day immediately following
the Effective Date, engage in any such distribution. During the Settlement
Period (i) the Shares or securities that are convertible into, or exchangeable
or exercisable for, Shares are not, and shall not be, subject to a “restricted
period,” as defined in Regulation M, and (ii) Company shall not engage in any
“distribution,” as defined in Regulation M, until the second Exchange Business
Day immediately following the Settlement Period.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may, without Company’s consent, transfer or assign all or any part of its
rights or obligations under the Transaction to any third party; provided that
(x) an Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment, and (y) Dealer shall be
responsible for all reasonable costs and expenses, including reasonable counsel
fees, incurred by Company in connection with such transfer or assignment. If at
any time at which (A) the Section 16 Percentage exceeds 9%, (B) the Warrant
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A),
(B) or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Warrants
to a third party on pricing terms reasonably acceptable to Dealer and within a
time period reasonably acceptable to Dealer such that no Excess Ownership
Position exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the

 

15



--------------------------------------------------------------------------------

  Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party); provided that in calculating
any amount due following such designation, Dealer shall act in good faith and a
commercially reasonable manner and upon written request from Company, Dealer
will promptly provide to Company a statement displaying in reasonable detail the
basis for such calculation (it being understood that Dealer shall not be
required to disclose any proprietary models or information or confidential
models or information used by it in connection with such calculation). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer and each “group” of
which Dealer is a member or may be deemed a member, in each case, under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder,
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend or distribution (whether or not extraordinary) occurs with
respect to the Shares, then the Calculation Agent will adjust any of the Strike
Price, Number of Warrants, Daily Number of Warrants, Expiration Dates and/or any
other variable relevant to the exercise, settlement or payment of the
Transaction to preserve the fair value of the Warrants to Dealer after taking
into account such dividend.

 

  (g) [Role of Agent. [Insert relevant Dealer agency language]]

 

  (h) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

16



--------------------------------------------------------------------------------

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
(x) replacing the words “other event” with the words “action by the Issuer” and
(y) deleting the words “diluting or concentrative” and replacing them with the
word “material”; and adding the phrase “or Warrants” at the end of the sentence.

 

  (D) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (E) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction
shall be deemed the sole Affected Transaction (provided that with respect to any
such Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, in which case the remainder of the
Transaction shall continue in full force and effect); provided that if Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, and
(b) for the avoidance of doubt, the Transaction shall remain in full force and
effect except that the Number of Warrants shall be reduced by the number of
Warrants included in such terminated portion):

 

  (A) Except as described in clause (B) below, a “person” or “group” within the
meaning of Section 13(d) of the Exchange Act, other than Company, its wholly
owned subsidiaries and its and their employee benefit plans, files a Schedule TO
or any schedule, form or report under the Exchange Act disclosing that such
person or group has become the direct or indirect “beneficial owner,” as defined
in Rule 13d-3 under the Exchange Act, of the common equity of Company
representing more than 50% of the voting power of such common equity.

 

17



--------------------------------------------------------------------------------

  (B) The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination or
changes solely to par value) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets, (II)
any share exchange, consolidation or merger of Company pursuant to which the
Shares will be converted into cash, securities or other property or assets or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one of
Company’s wholly owned subsidiaries provided, however, that any merger or
consolidation of Company solely for the purpose of changing its jurisdiction of
incorporation that results in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving entity
shall not constitute an Additional Termination Event pursuant to this clause
(B). Notwithstanding the foregoing, any transaction or transactions set forth in
this clause (B) shall not constitute an Additional Termination Event if (x) at
least 90% of the consideration received or to be received by holders of the
Shares, excluding cash payments for fractional Shares and cash payments made
pursuant to dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock, common shares or ordinary
shares that are listed or quoted on any of The New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or any of their
respective successors) or will be so listed or quoted when issued or exchanged
in connection with such transaction or transactions, and (y) as a result of such
transaction or transactions, the Shares will consist of such consideration,
excluding cash payments for fractional shares and cash payments made pursuant to
dissenters’ appraisal rights.

 

  (C) Company’s stockholders approve any plan or proposal for the liquidation or
dissolution of Company.

 

  (D) The Shares cease to be listed or quoted on any of The New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or any of
their respective successors).

 

  (E) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines based on advice of counsel that it is impractical or
illegal, to hedge its exposure with respect to the Transaction in the public
market without registration under the Securities Act or as a result of any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

 

  (F) Default by Company or any of its significant subsidiaries (as defined
below) with respect to any mortgage, agreement or other instrument under which
there may be outstanding, or by which there may be secured or evidenced, any
indebtedness for money borrowed in excess of USD 100 million (or its foreign
currency equivalent) in the aggregate of Company and/or any such significant
subsidiary, whether such indebtedness now exists or shall hereafter be created
(i) resulting in such indebtedness becoming or being declared due and payable or
(ii) constituting a failure to pay the principal or interest of any such
indebtedness when due and payable at its stated maturity, upon required
repurchase, upon declaration of acceleration or otherwise. A “significant
subsidiary” is a subsidiary that is a “significant subsidiary” as defined in
Article 1, Rule 1-02 of Regulation S-X.

 

18



--------------------------------------------------------------------------------

  (G) A final judgment or judgments for the payment of USD 100 million (or its
foreign currency equivalent) or more (excluding any amounts covered by
insurance) in the aggregate rendered against Company and/or any of its
subsidiaries, which judgment is not discharged or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

  (i) No Setoff; No Collateral. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not, and shall not be, secured by any collateral. Company
waives any and all rights it may have to set off obligations arising under the
Agreement and the Transaction against other obligations between the parties,
whether arising under any other agreement, applicable law or otherwise. In
addition, in the event of bankruptcy or liquidation of either party, neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

  (j) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If, in respect of the Transaction, an amount is payable by
Company to Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions or (B) pursuant to Section 6(d)(ii) and Section 6(e) of the
Agreement (any such amount, a “Payment Obligation”), Company shall satisfy the
Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Company gives irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Company remakes the representation set forth in
Section 8(a)(vii) as of the date of such election and (c) Dealer agrees, in its
sole discretion, to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
and Section 6(e) of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to “Consequences of Merger Events /
Tender Offers” under Section 3 above or Section 12.6, Section 12.7 or Section
12.9 of the Equity Definitions or Section 6(d)(ii) and Section 6(e) of the
Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation, divided by the
Share Termination Unit Price. The Calculation Agent shall adjust the amount of
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price
(without giving effect to any discount pursuant to Section 9(k)(i)).

 

19



--------------------------------------------------------------------------------

Share Termination Unit Price:

   The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(k)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(k)(ii) below, notwithstanding the foregoing, the Share
Termination Unit Price shall be the Settlement Price on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(k)(i).

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

Failure to Deliver:

   Inapplicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

20



--------------------------------------------------------------------------------

  (k) Registration/Private Placement Procedures. If in the reasonable
determination of Dealer, based on the advice of counsel, following any delivery
of Shares or Share Termination Delivery Property to Dealer hereunder, such
Shares or Share Termination Delivery Property would be in the hands of Dealer
subject to any applicable restrictions, or any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property, pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being subject to restrictions on resale under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless Dealer waives
the need for registration/private placement procedures set forth in (i) and
(ii) below. Notwithstanding the foregoing, solely in respect of any Daily Number
of Warrants exercised or deemed exercised on any Expiration Date, Company shall
elect, prior to the first applicable Settlement Date for the first applicable
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments
to settlement terms and provisions under this Confirmation to reflect a single
Private Placement or Registration Settlement for such aggregate Restricted
Shares delivered hereunder.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer),
opinions and certificates, and such other documentation as is customary for
private placement agreements of similar size, all reasonably acceptable to
Dealer. In the case of a Private Placement Settlement, Dealer shall determine
the appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, the date of delivery of such Restricted
Shares shall be the Exchange Business Day following notice by Dealer to Company,
of such applicable discount and the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Share Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 

21



--------------------------------------------------------------------------------

  (ii) If Company elects to settle the Transaction pursuant to this clause
(ii) (a “Registration Settlement”), then Company shall promptly (but in any
event no later than the beginning of the Resale Period) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
commercially reasonable underwriting discounts (if applicable), commissions (if
applicable), indemnities due diligence rights, opinions and certificates, and
such other documentation as is customary for equity underwriting agreements of
similar size, all reasonably acceptable to Dealer. If Dealer, in its sole
reasonable discretion, is not satisfied with such procedures and documentation
Private Placement Settlement shall apply. If Dealer is satisfied with such
procedures and documentation, it shall sell the Restricted Shares pursuant to
such registration statement during a period (the “Resale Period”) commencing on
the Exchange Business Day following delivery of such Restricted Shares (which,
for the avoidance of doubt, shall be (x) the Share Termination Payment Date in
case of settlement in Share Termination Delivery Units pursuant to Section 9(j)
above or (y) the Settlement Date in respect of the final Expiration Date for all
Daily Number of Warrants) and ending on the Exchange Business Day on which
Dealer completes the sale of all Restricted Shares or, in the case of settlement
of Share Termination Delivery Units, a sufficient number of Restricted Shares so
that the realized net proceeds of such sales equals or exceeds the Payment
Obligation (as defined above). If the Payment Obligation exceeds the realized
net proceeds from such resale, Company shall transfer to Dealer by the open of
the regular trading session on the Exchange on the Exchange Trading Day
immediately following such resale the amount of such excess (the “Additional
Amount”) in cash or in a number of Shares (“Make-whole Shares”) in an amount
that, based on the Settlement Price on the Exchange Business Day immediately
preceding the Delivery Date (as if such day were the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

  (iii) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (l) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder [and after taking into account any Shares deliverable to
Dealer under the letter agreement dated [        ], 2014 between Dealer and
Company regarding Base Warrants (the “Base Warrant Confirmation”)]4, (i) the
Section 16 Percentage would exceed 9%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery [and
after taking into account any Shares deliverable to Dealer under the Base
Warrant Confirmation]5, (i) the Section 16 Percentage would exceed 9%, or
(ii) the Share Amount would

 

4  Insert in Additional Warrant Confirmation only.

5 

Insert in Additional Warrant Confirmation only.

 

22



--------------------------------------------------------------------------------

  exceed the Applicable Share Limit. If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Company’s
obligation to make such delivery shall not be extinguished and Company shall
make such delivery as promptly as practicable after, but in no event later than
one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 9%, and (ii) the Share
Amount would not exceed the Applicable Share Limit.

 

  (m) Share Deliveries. Company acknowledges and agrees that, to the extent the
holder of this Warrant is not then an affiliate and has not been an affiliate
for 90 days (it being understood that Dealer will not be considered an affiliate
under this paragraph solely by reason of its receipt of Shares pursuant to the
Transaction), and otherwise satisfies all holding period and other requirements
of Rule 144 of the Securities Act applicable to it, (i) any Shares or Share
Termination Delivery Property delivered hereunder at any time after 6 months
from the Trade Date (or 1 year from the Trade Date if, at such time,
informational requirements of Rule 144(c) are not satisfied with respect to
Company), and (ii) any Restricted Shares after the period of 6 months (or 1 year
if, at such time, informational requirements of Rule 144(c) under the Securities
Act are not satisfied with respect to Company) has elapsed from the applicable
Settlement Date or Share Termination Payment Date, in each case, shall be
eligible for resale without restriction under Rule 144 of the Securities Act and
Company agrees to promptly remove, or cause the transfer agent for such Shares,
Share Termination Delivery Property or Restricted Shares, to remove, any legends
referring to any restrictions on resale under the Securities Act from any
certificates representing such Shares, Share Termination Delivery Property or
Restricted Shares upon request by Dealer to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer. Company further
agrees that (i) any Shares or Share Termination Delivery Property delivered
hereunder prior to the date that is 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) are
not satisfied with respect to Company), and (ii) any Restricted Shares at any
time before the period of 6 months (or 1 year if, at such time, informational
requirements of Rule 144(c) under the Securities Act are not satisfied with
respect to Company) has elapsed from the applicable Settlement Date or Share
Termination Payment Date, in each case, may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer, and any affiliate to which such Shares, Share Termination
Delivery Property or Restricted Shares is transferred may request removal of any
legends from any certificates representing such Shares, Share Termination
Delivery Property or Restricted Shares, as the case may be, pursuant to the
immediately preceding sentence. Notwithstanding anything to the contrary herein,
Company agrees that any delivery of Shares, Share Termination Delivery Property
or Restricted Shares shall be effected by book-entry transfer through the
facilities of DTC, or any successor depositary, if at the time of delivery, such
class of Shares, class of Share Termination Delivery Property or class or
Restricted Shares is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act or any successor rule, as
in effect at the time of delivery of the relevant Shares, Share Termination
Delivery Property or Restricted Shares.

 

  (n) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

23



--------------------------------------------------------------------------------

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (p) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than [            ]6 (the “Maximum Number of
Shares”) to Dealer in connection with the Transaction (including, without
limitation, any Shares deliverable to Dealer as a result of any early
termination of the Transaction). Company shall not take any action to decrease
the number of authorized but unissued Shares that are not reserved for other
transactions below the Maximum Number of Shares.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares that are not reserved for other transactions
(such deficit, the “Deficit Shares”), Company shall be continually obligated to
deliver, from time to time, Shares or Restricted Shares, as the case may be, to
Dealer until the full number of Deficit Shares have been delivered pursuant to
this Section 9(p)(ii), when, and to the extent that, (A) Shares are repurchased,
acquired or otherwise received by Company or any of its subsidiaries after the
Trade Date (whether or not in exchange for cash, fair value or any other
consideration), (B) authorized and unissued Shares previously reserved for
issuance in respect of other transactions become no longer so reserved or
(C) Company additionally authorizes any unissued Shares that are not reserved
for other transactions; provided that in no event shall Company deliver any
Shares or Restricted Shares to Dealer pursuant to this Section 9(p)(ii) to the
extent that such delivery would cause the aggregate number of Shares and
Restricted Shares delivered to Dealer to exceed the Maximum Number of Shares.
Company shall immediately notify Dealer of the occurrence of any of the
foregoing events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares or Restricted Shares, as the case may
be, to be delivered) and promptly deliver such Shares or Restricted Shares, as
the case may be, thereafter.

 

  (q) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer reasonably determines, in its good faith,
commercially reasonable judgment and, in respect of clause (ii) below, based on
the advice of counsel, that such extension is reasonably necessary or
appropriate (i) to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions (but only if there is a material
decrease in liquidity relative to Dealer’s expectation on the Trade Date) or
(ii) to enable Dealer to effect transactions in Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer (so long as such policies
and procedures would generally be applicable to counterparties similar to
Company and transactions similar to the Transaction); provided that no such
Expiration Date or other date of valuation or delivery may be postponed or
extended more than 90 Trading Days after the final scheduled Expiration Date or
original other date of valuation, payment or delivery, as the case may be.
“Trading Day” means a Scheduled Trading Day that is not a Disrupted Day.

 

6  To be: two times the Number of Shares

 

24



--------------------------------------------------------------------------------

  (r) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction other than during any such bankruptcy
proceedings; provided further that nothing herein shall limit or shall be deemed
to limit Dealer’s rights in respect of any transactions other than the
Transaction.

 

  (s) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, an Excess Ownership Position, or Illegality (as defined in the
Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction, (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction, (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (v) Early Unwind. In the event the sale of the [“Firm]7 [“Additional]8
Securities” (as defined in the Purchase Agreement) is not consummated with the
Initial Purchasers for any reason, or Company fails to deliver to Dealer
opinions of counsel as required pursuant to Section 9(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Company under the Transaction
shall be cancelled and terminated and (ii) each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of the other party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date; provided that Company shall purchase
from Dealer on the Early Unwind Date all Shares purchased by Dealer or

 

7  Insert in Base Warrant Confirmation.

8 

Insert in Additional Warrant Confirmation.

 

25



--------------------------------------------------------------------------------

  one or more of its affiliates in connection with the Transaction at the price
Dealer or any such affiliate paid for such Shares. Each of Dealer and Company
represents and acknowledges to the other that, subject to the proviso included
in this Section 9(v), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (w) Payment by Dealer. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Dealer owes to Company an amount calculated under
Section 6(e) of the Agreement, or (ii) Dealer owes to Company, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

  (x) Acknowledgements Regarding Accounting. Without limiting the generality of
Section 13.1 of the Equity Definitions, Company acknowledges that neither Dealer
nor any of its affiliates is making any representations or warranties or taking
any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging – Contracts in
Entity’s Own Equity (or any successor issue statements).

 

  (y) Private Placement Representations. Each of Dealer and Company acknowledges
that the offer and sale of the Transaction to it is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2)
thereof. Accordingly, Dealer represents and warrants to Company that (i) it has
the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

 

  (z) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on the Hedging Party, assuming that the Hedging Party maintains a
commercially reasonable hedge position.

 

  (aa) Exclusive Jurisdiction. The word “non-” in Section 13(b)(i)(2) of the
Agreement is hereby deleted.

 

26



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Company with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.

 

Yours faithfully, [                        ] By:       Name:     Title:  

 

[[                        ]

as Agent

  By:           Name:       Title:     ]

 

Accepted and confirmed

as of the Trade Date:

 

RED HAT, INC.

By:     Authorized Signatory Name: